Date of Sentence:               May 3, 1996 Date of Application:            May 6, 1996 Date Application Filed:         May 9, 1996 Date of Decision:               October 26, 1999
Application for review of sentence imposed by the Superior Court, Judicial District of Windham,
Docket No. CR 95-92040;
Matthew Davis, Defense Counsel, for Petitioner
Roger Caridad, Assistant State's Attorney, for the State.
BY THE DIVISION:
The petitioner, was convicted, following a trial by jury of Robbery, 1st degree (§ 53a-134); Three Counts of Kidnaping, 1st degree (§ 53a-92) and Larceny, 3rd degree (§53a-124).
He was sentenced to concurrent terms of 15 years on the robbery and kidnaping counts, and to a concurrent term of 5 years on the larceny count, for a total effective sentence of 15 years.
These convictions arose out of a gun-point robbery of a MacDonald's restaurant in January 1994 at approximately 8:30 P.M. CT Page 1389 He pointed a gun at the manager and ordered her and two other employees to a hallway where she was ordered to open a safe. He took more than $2200 from the safe and said if they called the police he would come back and get them all.
While the police were investigating this crime they were notified that a similar robbery had recently occurred at a Chelmsford, Massachusetts Burger King and a suspect was in custody there. The petitioner was identified by the victims in both cases, (and was also convicted in Massachusetts).
Petitioner's counsel ask the Division to consider reducing the sentence to ten years, as being more appropriate for the crime, while the State's Attorney stresses the intimidation and terror to the victims facing the weapon and being threatened with their lives.
The sentencing Court noted that these were serious and violent crimes requiring an appropriately severe sentence.
The Sentence Review Division is limited in the scope of its review and can only modify a sentence if it is inappropriate or disproportionate pursuant to the provisions of § 43-28 of the Practice Book.
Upon review, we conclude that the sentence imposed was within the reasonable discretionary parameters of § 43-28 of the Practice Book and affirm it.
Klaczak, J
Miano, J
Norko, J
Klaczak, Norko and Miano, J.s, participated in this decision.